IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                           No. 96-20182
                         Summary Calendar



CARL DAVIS; KIRK BENNETT; JOHN W. FULLER; JAMES   REED; RAMON L.
SOLANAS; RAYNALDO LOPEZ; MICHAEL GRIGSBY; FLOYD   COLLINS; DEXTER
HOOVER; RAY ROBINSON; MICHAEL HERNANDEZ; HOMERO   ROSAS; JAMES
HALL; JAMES HUNTER; JAMES MANERS; ALAN MULLINS;   MICHAEL CAIN;
ROBERT A. WHITE; BRET COOK; SAMY LUALY,

                                         Plaintiffs-Appellants,


versus

WAYNE SCOTT, DIRECTOR, TEXAS DEPARTMENT OF CRIMINAL JUSTICE,
INSTITUTIONAL DIVISION; TEXAS DEPARTMENT OF CRIMINAL JUSTICE,
INSTITUTIONAL DIVISION; JERRY GROOM; EARL FOX, MAJOR; DOUGLAS
DRETKE, ASST. WARDEN; JERRY BARATT; D. DOWNS,

                                         Defendants-Appellees.


                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Southern District of Texas
                        USDC No. CA-H-95-69
                        - - - - - - - - - -
                         September 9, 1996
Before KING, WIENER and DeMOSS, Circuit Judges.

PER CURIAM:*

     Texas state prisoners Michael Cain, # 647455; Alan Mullins,

# 548739; Raynaldo Lopez, # 643937; Ray Robinson, # 620379; Ramon




     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                             No. 96-20182
                                 - 2 -

Solanas, # 640719; and Carl Davis, # 634171** seek to proceed in

forma pauperis in their appeal from the district court’s orders

denying their motions for appointment of counsel and a

preliminary injunction.***   The appellants have identified no

error in the district court’s denial of their motions.     Davis et

al. v. Scott et al., No. CA-H-95-69 (S.D. Tex. Jan. 31, 1996).

     The appeal fails to present a nonfrivolous issue, and the

motion to proceed in forma pauperis is DENIED.    See Jackson v.

Dallas Police Dep’t, 811 F.2d 260, 261 (5th Cir. 1986).    The

motion for appointment of counsel is also DENIED.    The appeal is

frivolous, and it is DISMISSED.    See 5th Cir. R. 42.2.

     APPEAL DISMISSED.




     **
        Larry Davis, # 628403, also filed a motion to proceed in
forma pauperis; however, he cannot appeal because he did not sign
the notice of appeal. See Carter v. Stalder, 60 F.3d 238, 239
(5th Cir. 1995).
     ***
          We do not address the denial of the motion for a
temporary restraining order because it is not an appealable
order. See In re Lieb, 915 F.2d 180, 183 (5th Cir. 1990).
Although the appellants’ notice of appeal mentions an appeal from
the denial of a motion for class certification, the issue is
deemed abandoned because no arguments have been briefed on the
issue. See Yohey v. Collins, 985 F.2d 222, 224-25 (5th Cir.
1993).